United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3450
                         ___________________________

                                    Henry Hamilton

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                            City of Hayti, Missouri, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                           Submitted: September 24, 2019
                              Filed: January 28, 2020
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

      On July 28, 2011, Amy Leeann Inman, manager of the Cleveland Apartments
in Hayti, a small town in southeastern Missouri, called the police to report that Henry
Hamilton “began cursing” and “threw an ink pen” at her while applying for public
housing. Glenda Overbey, the police department receptionist and Inman’s mother,
radioed the two officers on duty. Officer David Inman, Inman’s boyfriend and now
her husband (“Officer Inman”), responded. Inman prepared a “notice against
trespass” barring Hamilton from entering the apartment complex due to “assault on
management” and signed a complaint at the Hayti Police station, witnessed by
Overbey, charging Hamilton with Peace Disturbance and Assault.

       The next day, a police officer in a neighboring town arrested Hamilton for
“eluding a police officer.” Officer Inman was dispatched and served Inman’s notice
against trespass. Hamilton was taken to the Pemiscot County Jail. Overbey, who also
served as clerk and administrator for the Hayti municipal court, issued a warrant
commanding that Hamilton be arrested and brought before the municipal court on the
pending charges in Inman’s complaint. Overbey signed the warrant for Municipal
Judge Calvin Ragland, using a rubber stamp he provided, and faxed it to the County
Jail. The warrant set as “conditions of release” the posting of a cash bond in the
amount of $1,022.50. Hamilton did not post the cash bond. On August 4, seven days
after he was detained under the warrant, Hamilton made his initial appearance before
Judge Ragland. Hayti City Attorney Lawrence Dorroh signed an information
prepared by Overbey and agreed to dismiss the assault charge. Hamilton pleaded
guilty to the peace disturbance charge. Judge Ragland sentenced Hamilton to time
served and ordered his release.

        Hamilton filed this action against the City of Hayti, Overbey, Judge Ragland,
and Inman. Count I of the complaint sought damages and injunctive and declaratory
relief under 42 U.S.C. § 1983, alleging unlawful arrest, detention, and prosecution,
and the setting of an excessive cash-only bond that Hamilton was unable to pay due
to indigency, in violation of his rights under the Fourth, Eighth, and Fourteenth
Amendments. Count II alleged violations of the Missouri Constitution, a Missouri
statute, and Missouri Supreme Court Rules. Count III alleged a civil conspiracy to
arrest, detain, and prosecute Hamilton in violation of his statutory and constitutional
rights.




                                         -2-
       The district court1 dismissed all claims against Judge Ragland and Overbey
based on judicial and quasi-judicial immunity. The court dismissed the state law
claims against Hayti and Inman because the City had sovereign immunity and Inman,
a private actor, could not be sued for violations of relevant Missouri law. Following
discovery, the court granted summary judgment dismissing the remaining § 1983
damage claims, concluding (i) Hayti was not liable under Monell v. Department of
Social Services, 436 U.S. 658 (1978), because the alleged unconstitutional bond
practice was not a final policy decision; and (ii) Inman was not liable under § 1983
because Hamilton failed to prove a “meeting of the minds” with state actors. In a
separate order, the court dismissed the claims for injunctive and declaratory relief as
moot because Missouri has amended its laws pertaining to bail in municipal courts.

      Hamilton appeals, challenging the dismissal of his § 1983 damages claims
against Judge Ragland, Overbey, Inman, and the City of Hayti. Reviewing the
dismissal and summary judgment orders de novo, we affirm. Mick v. Raines, 883
F.3d 1075, 1078-79 (8th Cir. 2018) (standard of review).

                                          I.

       Hamilton’s complaint alleged that Judge Ragland is liable in damages for his
unconstitutional actions in allowing Overbey to issue arrest warrants and set bonds
using his signature stamp, and in setting a schedule requiring cash-only bonds
without regard to the arrested person’s ability to pay. On appeal, Hamilton argues the
district court erred in dismissing these claims based on Judge Ragland’s judicial
immunity.




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -3-
       Judicial immunity is immunity from suit. It is grounded in a “general principle
of the highest importance,” that “a judicial officer, in exercising the authority vested
in him, shall be free to act upon his own convictions, without apprehension of
personal consequences to himself.” Mireles v. Waco, 502 U.S. 9, 10 (1991), quoting
Bradley v. Fisher, 80 U.S. 335, 347 (1871). The doctrine’s broad protection yields
in two circumstances: “First, a judge is not immune from liability for nonjudicial
actions, i.e., actions not taken in the judge’s judicial capacity. Second, a judge is not
immune for actions, though judicial in nature, taken in the complete absence of all
jurisdiction.” Mireles, 502 U.S. at 11-12 (citations omitted). Allegations of malice
or corruption do not defeat judicial immunity. Stump v. Sparkman, 435 U.S. 349,
355-56 (1978).

       Municipal judges in Missouri “have original jurisdiction to hear and determine
all violations against the ordinances of the municipality.” Mo. Rev. Stat.
§ 479.020(1). They are “municipal judges of the circuit court and shall be divisions
of the circuit court of the circuit in which the municipality . . . is located.” Id. at
§ 479.020(5); see Mo. Const. Art. V, § 1 (“The judicial power of the state shall be
vested in . . . circuit courts”); Granda v. City of St. Louis, 472 F.3d 565, 569 (8th Cir.
2007).

      A. The Arrest Warrant. There is no question that Missouri law authorized
Municipal Judge Ragland to issue arrest warrants. See Mo. Rev. Stat. § 479.100.
Missouri’s Supreme Court Rules authorize a municipal judge to issue a warrant
“[w]hen an information charging the commission of an ordinance violation and a
statement of probable cause are filed,” and the court finds “reasonable grounds . . .
to believe that the defendant will not appear.” Rule 37.43 (2003). Here, no
information had been filed when the warrant to arrest Hamilton issued. Therefore,
Hamilton argues, without citation to relevant authority, Judge Ragland’s issuance of
the warrant was a non-judicial act that invaded the prosecutor’s exclusive jurisdiction
to commence a prosecution.

                                           -4-
       This contention is without merit. “To implement the Fourth Amendment’s
protection against unfounded invasions of liberty and privacy . . . the existence of
probable cause [must] be decided by a neutral and detached magistrate whenever
possible.” Gerstein v. Pugh, 420 U.S. 103, 112 (1975). Prior to a suspect’s arrest, an
arrest warrant based upon judicial review of probable cause is preferable but not
required. But when the suspect is in custody and the question is whether his liberty
should be restrained pending trial, “probable cause for the issuance of an arrest
warrant must be determined by [a neutral and detached magistrate] independent of
police and prosecution.” Id. at 118; see In re Harris, 593 S.W.2d 517, 517 (Mo. banc
1979) (invalidating a Supreme Court Rule that allowed circuit court clerks to issue
warrants “upon complaint made by the prosecuting attorney”).

       Here, when the warrant issued, Hamilton was in custody on another charge.
Inman’s complaint witnessed by Overbey authorized his prosecution for violation of
the municipal ordinances cited. See Mo. Rev. Stat. § 479.090. Without question,
then, issuance of an arrest warrant authorizing his detention pending trial was a
judicial act within Judge Ragland’s jurisdiction as a municipal court judge. For
judicial immunity to apply, “the relevant inquiry is the ‘nature’ and ‘function’ of the
act, not the ‘act itself’”; we must “look to the particular act’s relation to a general
function normally performed by a judge.” Mireles, 502 U.S. at 13. Given Judge
Ragland’s statutory authority to issue warrants, even if the warrant to arrest Hamilton
was improper under the circumstances, it was an act in “excess of jurisdiction” that
did not deprive him of judicial immunity. See Stump, 435 U.S. at 356-59; Duty v.
City of Springdale, Ark., 42 F.3d 460, 462-63 (8th Cir. 1994); Coleman v. Watt, 40
F.3d 255, 259 (8th Cir. 1994). Judicial immunity extends even to “the commission
of grave procedural errors.” Stump, 435 U.S. at 359.

      In this case, the warrant was not issued by Judge Ragland but by court clerk
Overbey exercising authority delegated by Judge Ragland, including use of his
signature stamp. This delegation likely made the warrant invalid because Overbey

                                         -5-
was not a neutral and detached magistrate who could make a constitutionally proper
probable cause finding under Gerstein v. Pugh and In re Harris. But Overbey
exercised authority delegated by Judge Ragland to perform the judicial act of issuing
an arrest warrant. In Ledbetter v. City of Topeka, Kan., a person arrested and
detained for failing to appear to answer a municipal violation brought a § 1983
damage action against the municipal judge who did not personally review or sign the
arrest warrant. 318 F.3d 1183, 1186 (10th Cir. 2003). A court clerk had issued the
warrant stamped with the judge’s signature. The Tenth Circuit affirmed dismissal of
this claim because the judge was entitled to absolute immunity. “[E]ven assuming
that his acts violated Kansas law, Judge Roach did not act ‘in the clear absence of all
jurisdiction.’” Id. at 1189, quoting Stump, 435 U.S. at 356; accord Newton v.
Buckley, No. 96-4202, 1997 WL 642085, at *3 (10th Cir. Oct. 17, 1997) (granting
judicial immunity for incorrectly issuing a bench warrant for failure to appear). We
agree with this reasoning and therefore conclude that Judge Ragland is entitled to
absolute judicial immunity from Hamilton’s arrest and detention damage claims based
on an invalid warrant issued by Overbey.

       B. The Bond Schedule. Hamilton also argues that Judge Ragland is liable in
damages because the arrest warrant required him to post a cash-only bond in an
amount established by Judge Ragland’s unconstitutional bond schedule. At the time
of Hamilton’s arrest, a person arrested for violating a City of Hayti ordinance was
taken to the Hayti Police Department for processing and then, if the offense required
posting a bond, would go to jail until the bond was posted. In September 2010, Judge
Ragland issued an Order “author[izing] the court clerk and police officers to collect
the following fines and cost bonds for ordinance and traffic violations.” The schedule
listed the amount of the fine or bond for each ordinance up to a maximum of $500.
Every bond had to be paid in cash, not by a professional bondsman.

      If the arrested person wished to plead guilty without a court appearance, the
police department or court clerk collected the amount listed on the bond as the fine

                                         -6-
and court costs, and the case was closed. If he did not plead guilty, he could avoid
further pretrial detention by paying the amount of the bond; otherwise, he was held
in jail until his initial appearance in municipal court. If he paid the bond and failed
to appear in court, the bond schedule stated that “the fine will be doubled and a
warrant will be issued.” Typically, Overbey and Judge Ragland testified, the bond
payment was forfeited as satisfaction of the fine.

        In this case, Hamilton was detained at the County Jail after his arrest on a
different charge, with the Hayti ordinance violations charged in Inman’s complaint
pending. In this relatively unusual situation, Judge Ragland and Overbey both
testified, Overbey would advise Judge Ragland that the suspect was in custody and
Judge Ragland would decide whether to issue an arrest warrant to detain the suspect
until his municipal court appearance. However, neither recalled discussing
Hamilton’s detention at the County Jail before Overbey issued a warrant for
Hamilton’s arrest using Judge Ragland’s signature stamp. It was Judge Ragland’s
practice to increase the fine to the maximum $500 for a municipal offense involving
breach of the peace in a place of business. Therefore, in issuing the arrest warrant,
Overbey set Hamilton’s bond at $1,022.50, $500 for each of the two offenses at the
Cleveland Apartments plus court costs.

        Hamilton alleges that Judge Ragland’s “established practice” denied indigent
arrestees their constitutional right not to be imprisoned prior to trial solely because
they cannot afford to pay the bond to secure their release. When the § 1983 plaintiff
is seeking injunctive and declaratory relief, this can be a serious issue. See generally
ODonnell v. Harris Cty., 892 F.3d 147 (5th Cir. 2018); Dixon v. City of St. Louis,
No. 4:19-CV-0112, 2019 WL 2437026 (E.D. Mo. June 11, 2019), appeal pending, 8th
Cir. Nos. 19-2251 and 19-2254. However, these claims have been dismissed as moot
in this case; only Hamilton’s damage claims are at issue. The district court concluded
that Judge Ragland is entitled to absolute judicial immunity because “the imposition



                                          -7-
of conditions of release [including bail bonds] is subject to the discretion of the
judge,” citing Mo. Rev. Stat. § 544.455. We agree.

       Municipal judges “shall have power and jurisdiction . . . to issue process for the
apprehension of persons charged with criminal offenses, and hold them to bail.” Mo.
Rev. Stat. § 542.020. In John Chism Bail Bonds, Inc. v. Pennington, a § 1983 action
against Arkansas judges who “announced in a general administrative order that the
County’s courts would no longer accept cash or professional bonds,” the district court
held that the judges were entitled to judicial immunity in setting the county’s bond
policy. 411 F. App’x 927, 929 (8th Cir. 2011), aff’g 656 F. Supp. 2d 929, 934 (E.D.
Ark. 2009). On appeal, we held that the sheriff and jail administrator were entitled
to quasi-judicial immunity because they “perform[ed] certain delegated judicial
powers” in requiring a sheriff’s bond after a county judge determined the amount of
the bond. 411 F. App’x at 930. These authorities confirm that Judge Ragland’s
practice of setting a bond schedule conditioning the pretrial release of persons
accused of municipal ordinance violations was a judicial act within his jurisdiction
to which judicial immunity attaches.

                                           II.

        Hamilton further argues the district court erred in dismissing his damage claims
against court clerk Overbey for issuing an invalid arrest warrant that included an
unconstitutional cash bond requirement. The court concluded that Overbey is entitled
to quasi-judicial immunity. This doctrine extends judicial immunity “to officials
other than judges . . . because their judgments are functionally comparable to those
of judges -- that is, because they, too, exercise a discretionary judgment as a part of
their function.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436 (1993)
(quotations omitted). Due to the presumption “that qualified, rather than absolute,
immunity is sufficient to protect government officials in the exercise of their duties
. . . the official seeking absolute immunity bears the burden of showing that such

                                          -8-
immunity is justified for the function in question.” Robinson v. Freeze, 15 F.3d 107,
108 (8th Cir. 1994) (quotation omitted). The issue turns on “whether the official
historically enjoyed such immunity at common law plus a practical analysis of the
official’s functions in modern times.” Id.

       For court clerks, absolute immunity has been extended to acts that are
discretionary, taken at the direction of a judge, or taken according to court rules. See
Antoine, 508 U.S. at 436; Robinson, 15 F.3d at 109. Here, even assuming that Judge
Ragland did not direct Overbey to issue the warrant to arrest Hamilton, it is
undisputed that Judge Ragland authorized Overbey to use her discretion to issue and
set warrants with bond conditions. In similar situations, we have extended quasi-
judicial immunity to court clerks. See Boyer v. Cty. of Washington, 971 F.2d 100,
102 (8th Cir. 1992) (clerk entitled to quasi-judicial immunity for signing and issuing
an invalid arrest warrant, regardless of whether judge instructed her to do so, because
the acts were “integral parts of the criminal judicial process”), cert. denied. sub nom.
Boyer v. DeClue, 508 U.S. 974 (1993); Rogers v. Bruntrager, 841 F.2d 853, 856 (8th
Cir. 1988) (clerk entitled to quasi-judicial immunity for issuing an arrest warrant at
the direction of a judge); compare Geitz v. Overall, 62 F. App’x 744, 746 (8th Cir.
2003) (grant of immunity reversed where clerks’ acts were ministerial, not
discretionary, and not pursuant to court rules or instructions).

        Hamilton argues that Overbey is not entitled to quasi-judicial immunity
because both she and Judge Ragland lacked authority to issue a warrant under the
circumstances. We rejected that argument in Martin v. Hendren because “quasi-
judicial immunity would afford only illusory protection if it were lost the moment an
officer acted improperly.” 127 F.3d 720, 722 (8th Cir. 1997). Instead, we applied the
Supreme Court’s test for determining the parameters of judicial immunity, which
emphasizes “the nature of the function being performed, not the particular act itself.”
Id., citing Mireles, 502 U.S. at 12-13. Applying that test here, the district court



                                          -9-
correctly concluded that Overbey is entitled to quasi-judicial immunity for her
challenged actions.

                                          III.

       Hamilton further appeals the dismissal of his § 1983 damage claim against the
City of Hayti because Judge Ragland’s “unconstitutional bond practice is fairly
attributable to the City of Hayti.” He argues that bond practices adopted by Judge
Ragland, an elected city official, violated the Eighth and Fourteenth Amendments
because indigent defendants “received jail sentences simply because of their lack of
financial resources and inability to pay.” The district court dismissed this claim
because Judge Ragland’s decision to impose a cash-only bond as a condition of
Hamilton’s pretrial release was a judicial decision subject to review by a higher court,
see Mo. Sup. Ct. Rule 33.09, not a policy decision of the City.

       In Monell, the Supreme Court held that a municipality may not be held liable
under § 1983 for the constitutional violations of its employees on a theory of
respondeat superior, but may be liable if “the action that is alleged to be
unconstitutional implements or executes a policy statement, ordinance, regulation, or
decision officially adopted and promulgated by that [municipality’s] officers.” 436
U.S. at 690. Municipal liability “may be imposed for a single decision by municipal
policymakers” who possess “final authority to establish municipal policy with respect
to the action ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469, 480-81 (1986)
(plurality opinion).

       Under Missouri law, municipal courts are divisions of circuit courts that are
state entities. Mo. Const. Art. V, § 1; Mo. Rev. Stat. § 479.020(5). If a municipal
court judge sets an “excessive” condition for release, the person accused may file an
application in the circuit court, which can “make an order setting or modifying
conditions for the release.” Mo. Sup. Ct. Rule 37.22. Judge Ragland’s judicial order

                                         -10-
establishing a bond schedule was not a City of Hayti policy. See Woods v. City of
Michigan City, Ind., 940 F.2d 275, 279 (7th Cir. 1991) (municipal judges in setting
a bond schedule were “judicial officers of the State judicial system,” not final
municipal policymakers). And the setting of Hamilton’s bond in his arrest warrant
was a judicial act subject to review or reversal by higher state courts. Therefore, we
agree with the district court that neither the adoption of the bond schedule nor the
setting of Hamilton’s bond was a final decision by a municipal policymaker
establishing municipal policy with respect to the action ordered. See Granda, 472
F.3d at 569 (municipal judge detention order was not a final policy decision creating
§ 1983 municipal liability); accord King v. City of Crestwood, Missouri, 899 F.3d
643, 649 (8th Cir. 2018).

       Hamilton argues that Judge Ragland’s unconstitutional bond practice is
attributable to the City because it was “adopted” by Hayti’s chief of police, like the
municipal judge’s impoundment order that led to excessive delay in returning the
§ 1983 plaintiff’s vehicle in Coleman, 40 F.3d at 262. But our decision in Coleman
simply reversed the dismissal of a procedural due process claim and remanded for the
development of “key issues,” including “the role of municipal officials in adopting
Judge Watt’s order as official policy.” Id. Here, Hamilton presented no evidence
showing how the “adoption” of Judge Ragland’s bond schedule by the City of Hayti
police caused the deprivation of Hamilton’s rights as an indigent arrestee. “A
municipality cannot be liable for judicial conduct it lacks the power to require,
control, or remedy, even if that conduct parallels or appears entangled with the
desires of the municipality.” Eggar v. City of Livingston, 40 F.3d 312, 316 (9th Cir.
1994), cert. denied, 515 U.S. 1136 (1995).

       Hamilton further argues that, even if Judge Ragland’s bond practice was not
an official policy, it was an unconstitutional municipal custom “so permanent and
well settled as to constitute a ‘custom or usage’ with the force of law.” Monell, 436
U.S. at 691. To prevail on this theory, he must demonstrate (1) “[t]he existence of a

                                        -11-
continuing, widespread, persistent pattern of unconstitutional misconduct by the
governmental entity’s employees”; (2) “[d]eliberate indifference to or tacit
authorization of such conduct by the governmental entity’s policymaking officials
after notice to the officials of that misconduct;” and (3) “proof that the custom was
the moving force behind the constitutional violation.” Mettler v. Whitledge, 165 F.3d
1197, 1204 (8th Cir. 1999) (quotation omitted). “[O]nly ‘deliberate’ action by a
municipality can meet the ‘moving force’ requirement.” Id., citing Bd. of Cty.
Comm’rs v. Brown, 520 U.S. 397, 400 (1997). Applying this standard, even if we
considered Judge Ragland’s judicial bond practice to be part of municipal custom or
usage, given Hamilton’s right to challenge his conditions of release, we would affirm
the dismissal of the municipal liability claim because there is no evidence that Judge
Ragland, Overbey, or any City employee set the cash-only bond condition with
deliberate indifference to Hamilton’s rights as an indigent arrestee.

                                          IV.

       Finally, Hamilton argues the district court erred in granting summary judgment
on his § 1983 claim that Inman conspired with the other defendants to deprive
Hamilton of his federal constitutional rights. Although a § 1983 conspiracy claim
requires proof of action under color of state law, “[i]t is enough that [a private party]
is a willful participant in joint action with the State or its agents.” Dennis v. Sparks,
449 U.S. 24, 27 (1980). To survive summary judgment, a plaintiff must point to
sufficient evidence for a reasonable jury to find that “there was a mutual
understanding, or a meeting of the minds, between the private party and the state
actor.” Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993), cert. denied, 510 U.S.
1111 (1994).

       Hamilton argues that the requisite meeting of the minds can be inferred from
the fact that Inman instigated his arrest, defendants share “close family, romantic, and
personal relationships,” and Overbey employed “extremely irregular” procedures in

                                          -12-
opening the municipal court case, making the decision to arrest Hamilton, and setting
an enhanced cash-only bond without involving the city prosecutor.

       Inman’s calling the police and filing a complaint do not establish a meeting of
the minds. “[A] private party’s mere invocation of state legal procedures does not
constitute state action.” Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d 851, 855
(8th Cir. 2001), cert. denied, 535 U.S. 1017 (2002); see Miller v. Compton, 122 F.3d
1094, 1097-98 (8th Cir. 1997). Hamilton presented no evidence that Inman played
any part in issuing the arrest warrant, setting the bond, or preventing Hamilton’s
release from jail before his court appearance. We agree with the district court that
Inman’s “familial and romantic” relationships with Overbey and Officer Inman “on
their own, are not sufficient to prove a ‘meeting of the minds’ by either direct or
circumstantial evidence.” As we have explained, Hamilton simply failed to prove that
Overbey took “extremely irregular” actions as municipal court clerk in witnessing
Inman’s complaint and in issuing the arrest warrant and setting Hamilton’s bond.
This particular warrant may have been infirm because Judge Ragland’s personal
involvement was constitutionally required, but it is undisputed that Overbey believed
she was exercising authority the judge had delegated.

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                        -13-